EXHIBIT 99.1 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Financial Statements For the three months ended June 30, 2014 Index Page Management’s Responsibility for Financial Reporting 2 Condensed Consolidated Financial Statements Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Operations and Comprehensive Loss 4 Condensed Consolidated Interim Statements of Cash Flows 5 Condensed Consolidated Interim Statements of Changes in Shareholders’ Equity 6 Notes to Condensed Consolidated Interim Financial Statements 8– 24 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The condensed interim financial statements of Levon Resources Ltd. (an exploration stage company) are the responsibility of the Company’s management. These condensed financial statements are prepared in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the condensed interim financial statements prior to their submission to the Board of Directors for approval. The condensed interim financial statements have not been audited. “Ron Tremblay” “Annie Chan” Ron Tremblay Annie Chan, CA CEO CFO Vancouver, British Columbia August 12, 2014 2 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian Dollars) June 30, March 31, ASSETS Current Cash and cash equivalents $ $ Amounts receivable Prepaid expenses Investments (Note 4) Non-current assets Reclamation deposits (Note 5) Amounts receivable (Note 6) Exploration and evaluation assets (Note 7) Convertible debenture (Note 8) - Property and equipment (Note 9) Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 12) Total Liabilities SHAREHOLDERS’ EQUITY Share capital (Note 10) Reserves Accumulated other comprehensive loss ) ) Deficit ) ) Total Equity Total Liabilities and Shareholders’ Equity $ $ Approved on behalf of the Board: “Gary Robertson” Director Gary Robertson “Ron Tremblay” Director Ron Tremblay The accompanying notes are an integral part of these condensed consolidated interim financial statements 3 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Operations and Comprehensive Loss (Expressed in Canadian Dollars) Three months ended June 30, 2014 Three months ended June 30, 2013 Expenses Consulting and management fees (Note 12) $ $ Depreciation Director fees Exploration (Note 7) Unrealized foreign exchange loss (gain) ) Listing and filing fees Office, occupancy and miscellaneous Professional fees Salaries and benefits Share-based payments (Note 11) Shareholder relations and promotion Travel Loss before other item ) ) Other item Interest income Net Loss for Period ) ) Other Comprehensive Loss Unrealized loss on available for sale securities ) ) Total Comprehensive Loss for Period $ ) $ ) Loss Per Share, Basic and Diluted $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these condensed consolidated interim financial statements 4 LEVON RESOURCES LTD. (An Exploration Stage Company) Condensed Consolidated Interim Statements of Cash Flows (Expressed in Canadian Dollars) Three months ended June 30, 2014 Three months ended June 30, 2013 Operating Activities Net loss $ ) $ ) Items not involving cash: Depreciation Share-based payments Foreign exchange gain (loss) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses Accounts payable and accrued liabilities ) ) Due from (to) related parties ) Cash Used in Operating Activities ) ) Investing Activities Investment in exploration and evaluation assets - ) Purchase of convertible debenture ) - Cash Used In Investing Activities ) ) Financing Activity Issue of share capital for cash, net of issuance costs - Cash Provided by Financing Activity - Foreign Exchange Effect on Cash ) Outflow of Cash ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplementary Information Interest paid $
